Citation Nr: 1438418	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a panic disorder.

2.  Entitlement to service connection for sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) with the Army Reserves from October 2003 to April 2004, with additional periods of ACDUTRA and inactive duty training (INACDUTRA) until October 2007.

In May 2013, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for hearing loss and panic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has tinnitus as a result of noise exposure incurred in the line of duty during ACDUTRA.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (2013).  Active military service includes any period of ACDUTRA during which a claimant was disabled by injury or disease incurred in the line of duty.  38 U.S.C.A. § 101(24)(B).  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The appellant underwent a VA examination in August 2009.  He complained of right ear tinnitus and hearing loss and stated that while qualifying on the M-16 rifle, the earplug in his right ear fell out and he was exposed to hazardous noise.  The audiologist diagnosed tinnitus and opined that it was as likely as not a result from acoustic trauma experienced during training.  Given the appellant's credible testimony of noise exposure during ACDUTRA, a current diagnosis of tinnitus, and a link between the two, the appeal is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to hearing loss, another examination is needed.  At the time of the August 2009 VA examination, the audiologist diagnosed moderate to moderately severe hearing loss but could not render an opinion as to the etiology without resorting to mere speculation since the service records were not available for review.  The examiner, however, did not clearly identify precisely what facts could not be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

Here, the VA examination is inadequate because the examiner did not render a medical opinion based upon consideration of the appellant's prior medical history and did not adequately explain why a conclusive opinion could not be rendered.  Thus, a supplemental opinion is needed.

With respect to a panic disorder, the appellant underwent a VA examination in June 2009. Although specifically requested to determine whether a panic disorder was related to service, the examiner failed to render any opinion as to the etiology.  As such, a supplemental opinion is needed on this issue as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the same examiner who conducted the August 2009 audiology examination to ascertain whether it is as likely as not that causation of the appellant's hearing loss is related to service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

2.  Obtain an addendum opinion from the same examiner who conducted the June 2009 mental disorders examination to ascertain whether it is as likely as not that causation of the appellant's panic disorder is related to service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

3.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

4.  If either examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Readjudicate the claims on appeal.  If either benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


